                              Case 6:19-cv-00464-GAP-DCI Document 1-1 Filed 03/11/19 Page 1 of 5 PageID 10
                                                          Exhibit A to the Complaint
Location: Winter Garden, FL                                                                             IP Address: 68.204.95.234
Total Works Infringed: 83                                                                               ISP: Spectrum
 Work        Hash                                          Site                UTC          Published         CRO App. File    CRO Number
                                                                                                              Date
 1           315D6998E997E35BA990750436DC4FCC9A8D1E5D      Vixen               12/29/2018   12/20/2018        01/22/2019       PA0002147683
                                                                               18:21:58
 2           05A7B52E88CC9418AD100770A8B91C7FCBB1C243      Blacked Raw         04/22/2018   04/22/2018        05/24/2018       PA0002101381
                                                                               23:12:12
 3           07A71D8AB8A0645049C16B98A28538E06A009D7B      Vixen               09/23/2018   09/21/2018        11/01/2018       PA0002143417
                                                                               02:34:49
 4           0EC4175FCFC157B8828AA3E6E4CBC22A1C5021BB      Vixen               10/27/2018   10/26/2018        12/10/2018       PA0002145824
                                                                               01:37:58
 5           10021B76CEB8F0F3195C21F344D33CCCFC8556A6      Vixen               06/05/2017   06/03/2017        07/07/2017       PA0002070834
                                                                               06:14:18
 6           111D3B75218FB6125B91BC6EB15A8ABC59ED6C0B      Blacked Raw         11/06/2018   03/03/2018        04/17/2018       PA0002116063
                                                                               10:22:43
 7           13F8B657984BB039924814A1A97078E76113ADE6      Blacked             05/02/2018   02/24/2018        03/01/2018       PA0002079184
                                                                               01:51:04
 8           18DA5DECDF780DBCC01F34E9A4F02BC996DF1634      Blacked             08/03/2018   08/03/2018        09/01/2018       PA0002119596
                                                                               22:43:54
 9           1BA06FF511877DFA75B32024B4506A7C9BEB8D9C      Tushy               01/23/2018   01/21/2018        02/20/2018       PA0002104191
                                                                               01:52:38
 10          1ED7894C730F91D284F9451A87ECDC8F5187BF50      Blacked Raw         05/15/2018   05/12/2018        05/24/2018       PA0002101380
                                                                               03:07:24
 11          1FF03EAF37E0207F7C6C9D052A55BAC9DF05ACD0      Vixen               05/21/2018   08/02/2017        08/17/2017       PA0002077667
                                                                               04:52:59
 12          20BB07151E54C494378097BBF6CB22B32855DE40      Blacked Raw         08/16/2018   08/15/2018        09/01/2018       PA0002119585
                                                                               05:50:08
 13          223D4DB0ECFA99B84C7510AF336D48C5494E3DF7      Blacked             08/10/2018   08/08/2018        09/01/2018       PA0002119598
                                                                               15:50:02
 14          22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF      Vixen               07/21/2017   07/18/2017        08/10/2017       PA0002046875
                                                                               03:19:47
 15          24F17708EFCAC58DF9FDADED47654864C1F4DB52      Vixen               06/23/2018   05/29/2018        07/14/2018       PA0002128390
                                                                               21:32:40
 16          28F94F30A942C1A433243BEF5077E036528DDAF8      Blacked Raw         12/24/2017   11/08/2017        12/04/2017       PA0002097993
                                                                               03:19:12
                  Case 6:19-cv-00464-GAP-DCI Document 1-1 Filed 03/11/19 Page 2 of 5 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     2CB43429526775645D5837FE2C63CFFB1B0D2802   Vixen         12/21/2017   10/31/2017   12/05/2017      PA0002097990
                                                                04:02:00
18     2D05320B68989487C8AF50B1A95167FB350F94E6   Blacked       09/18/2018   09/17/2018   10/16/2018      PA0002127778
                                                                12:40:55
19     2D77D2EA1B7AC46CDE6BA255AAEE31107E027A08   Tushy         12/17/2017   12/12/2017   01/04/2018      PA0002069349
                                                                17:26:04
20     2EA0290F13E4A4197E055E913DFCD0B58D85DF2B   Tushy         10/14/2018   10/13/2018   11/01/2018      PA0002143435
                                                                15:12:47
21     31577E16E1B68BF13F30BE538E1BAF66E224726A   Tushy         07/30/2017   07/30/2017   08/11/2017      PA0002075051
                                                                20:32:22
22     35A71E46823959EC9E4F00CEF21806AB7A0FC471   Tushy         09/08/2017   05/16/2017   06/22/2017      PA0002039300
                                                                00:49:27
23     3637879FCB7A309DC4BA4B9F7C2D9FB1905E7544   Tushy         04/23/2018   09/28/2017   10/10/2017      PA0002086160
                                                                02:10:32
24     3686A7DACD91AD65EA1FE01F6818B096CE493BB7   Blacked       12/24/2017   12/21/2017   01/15/2018      PA0002070941
                                                                03:16:06
25     3C109B5928289FD0855824AB59FDCD825AE3DE52   Vixen         07/02/2018   05/09/2018   06/19/2018      PA0002126667
                                                                11:49:30
26     3C6D5785FDC3A9947EA11D9923048076FDE43B96   Blacked Raw   12/29/2018   12/28/2018   02/01/2019      17380123491
                                                                16:58:33
27     42D25EA4B1A9033D15803A9F27699FE5ACBE02AD   Vixen         08/03/2018   08/02/2018   09/01/2018      PA0002119574
                                                                03:49:32
28     42FB29936F0773461AB894640E5895EE9B843742   Tushy         08/03/2018   07/30/2018   09/01/2018      PA0002119590
                                                                22:39:24
29     4A8B0DFCD3078B47AD08C5A470AAA6D773E49726   Blacked Raw   09/16/2018   07/21/2018   09/01/2018      PA0002119592
                                                                19:00:43
30     4FD530AFCD695ED8E130447A426E45259006C41E   Tushy         10/30/2017   10/28/2017   12/04/2017      PA0002098014
                                                                03:52:48
31     5264FF1CA20A869CA00A84EF194A50DD3CD7B93A   Blacked       08/29/2017   08/28/2017   09/15/2017      PA0002052848
                                                                12:35:10
32     5E5648DEC0EEE26A85C27C8802B349ABDC47C17E   Tushy         12/04/2017   11/27/2017   01/04/2018      PA0002069335
                                                                04:28:31
33     617590A4A03E0F5156896C6DD1F006775B6CA43C   Blacked Raw   12/29/2017   12/28/2017   01/24/2018      PA0002101763
                                                                02:55:58
34     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked       08/19/2018   08/18/2018   09/05/2018      PA0002135664
                                                                20:55:42
                  Case 6:19-cv-00464-GAP-DCI Document 1-1 Filed 03/11/19 Page 3 of 5 PageID 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     64683F0353A903719B39E742A35B975B17849BF7   Vixen         07/30/2017   07/28/2017   08/10/2017      PA0002046871
                                                                21:19:07
36     6485D2C06BE7023990B69BE93812D5066B963ED4   Blacked       04/20/2018   04/20/2018   05/23/2018      PA0002101307
                                                                22:16:50
37     676486D98D44AA7C446A4974C9600DC8F2931C92   Blacked       10/29/2017   10/27/2017   11/27/2017      PA0002098016
                                                                04:16:36
38     6812B1755573BDF95745FDCE9FF96074A7D862AD   Blacked       05/26/2018   05/24/2018   07/14/2018      PA0002128376
                                                                11:56:42
39     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/08/2018   11/07/2018   11/25/2018      PA0002136607
                                                                14:54:00
40     70EA4507606918AE97CFB4C96B9F691455823620   Tushy         06/07/2018   06/05/2018   07/14/2018      PA0002128384
                                                                06:11:49
41     79B11A923505F1BC77096092FC15A850FB55AC88   Blacked       09/13/2018   09/12/2018   11/01/2018      PA0002143426
                                                                02:47:21
42     8031B4A7A5CFCECBC796D4772440BFC5016C11AA   Blacked       07/02/2018   06/24/2018   07/26/2018      PA0002112154
                                                                01:20:38
43     807F407D94E9D91A368B24C5EEA7DBA5FF438450   Vixen         10/17/2017   06/28/2017   07/07/2017      PA0002070828
                                                                06:10:54
44     8151CF541971EF70109DA42D60358D50840274AE   Tushy         01/28/2018   01/26/2018   02/20/2018      PA0002104196
                                                                00:49:24
45     823A7162BA082516F12631D88A05996DB8DA64A9   Blacked       09/30/2018   07/19/2018   09/05/2018      PA0002135006
                                                                21:19:09
46     84827605C05DA9BEFD11F001AC1DF8DCE8DA743F   Blacked Raw   09/18/2018   04/12/2018   06/18/2018      PA0002126637
                                                                13:46:18
47     87894E3FA489B812EA1EDF9CCFE61C6FABBFFFED   Blacked       12/02/2017   12/01/2017   01/04/2018      PA0002097436
                                                                05:04:32
48     87E1EB78BA0C1020BF560F481EB765F2FB0FC8E5   Blacked       06/05/2017   06/04/2017   07/07/2017      PA0002070826
                                                                06:14:28
49     88EDD4A5B85427C95D1D5E565FE29845E938A31C   Vixen         06/10/2017   05/14/2017   06/22/2017      PA0002039297
                                                                08:36:23
50     8AEA27202C47B378BF48659CC2938DB8691054EF   Tushy         07/26/2018   07/25/2018   09/05/2018      PA0002134601
                                                                05:43:16
51     8DD74BAC881068002B2476A3A64C93B76826A9B9   Tushy         12/02/2017   12/02/2017   01/04/2018      PA0002097497
                                                                21:03:01
52     8F4DD2420D0F4D0C3D0A8278EAEA72746B0910BD   Blacked       08/27/2017   08/23/2017   10/10/2017      PA0002086163
                                                                16:27:25
                  Case 6:19-cv-00464-GAP-DCI Document 1-1 Filed 03/11/19 Page 4 of 5 PageID 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     9173A8B174205520944B72A79E7D8AC25CF447E2   Vixen         10/07/2017   10/06/2017   10/19/2017      PA0002090453
                                                                15:49:53
54     93549317257A2157F77D68D6A18E486F3C583672   Tushy         07/02/2018   06/25/2018   08/07/2018      PA0002132395
                                                                02:19:40
55     93D0AA012ABAEFB3FE456E26D2BEBA2DC6903DFE   Blacked Raw   09/23/2018   09/19/2018   11/01/2018      PA0002143420
                                                                00:28:06
56     94A81A56891381F734319A2788FD748F0BBCE7A9   Blacked       10/13/2017   10/12/2017   10/19/2017      PA0002058296
                                                                06:34:06
57     9C80B087C925D30BA01F72FC0EAABD8EAADF588A   Blacked       08/20/2017   08/18/2017   10/10/2017      PA0002086146
                                                                01:16:39
58     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen         09/28/2018   09/26/2018   10/16/2018      PA0002127776
                                                                12:43:45
59     A42D1662734338A45A64640234CF5D1E14FC7566   Blacked       06/30/2018   06/29/2018   07/26/2018      PA0002112160
                                                                01:46:53
60     A5DAB5C75BEE5E7712B44AB312CC175F0E036C7B   Blacked       09/18/2017   09/17/2017   10/10/2017      PA0002086174
                                                                11:12:18
61     A7C845C2FE73159A186E1ABA9997B621BAC615D0   Blacked       06/15/2017   06/14/2017   07/07/2017      PA0002070824
                                                                00:00:14
62     A90A83B444B4CCE14D07FBDCB7364C00F265F746   Blacked Raw   02/02/2018   02/01/2018   02/20/2018      PA0002104206
                                                                06:09:03
63     AE6A89DD0FB4978EAC561028F9FB06AA0A8D7E6A   Tushy         05/26/2017   05/01/2017   06/15/2017      PA0002037577
                                                                13:23:51
64     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         09/30/2018   09/28/2018   10/16/2018      PA0002127781
                                                                20:56:39
65     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen         09/09/2018   09/06/2018   11/01/2018      PA0002143433
                                                                16:34:14
66     BEA3F713C85F20F62FE90741A87B482944C52E42   Tushy         11/15/2018   07/25/2017   08/11/2017      PA0002046870
                                                                18:15:39
67     C081E6671CA990E5C94F9001B4F525B783D100EC   Vixen         12/04/2017   10/01/2017   10/10/2017      PA0002086155
                                                                13:36:37
68     C6C4E4D5F87DFB2FDE6CFE2A87519B8E7A79A9A5   Blacked       05/26/2018   05/05/2018   05/24/2018      PA0002101366
                                                                02:44:27
69     CA6678C58C405A501AF293322491A7DBD8B843A4   Tushy         12/09/2017   07/15/2017   08/11/2017      PA0002075050
                                                                20:13:08
70     CB1CF3A538740830EB949C92F6889247A783F172   Blacked Raw   09/18/2018   08/30/2018   10/16/2018      PA0002127777
                                                                13:02:59
                  Case 6:19-cv-00464-GAP-DCI Document 1-1 Filed 03/11/19 Page 5 of 5 PageID 14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     CB9ABC2B058CADE2FA7C0BD6A20558DC0E46EB0D Blacked         06/20/2017   06/19/2017   07/07/2017      PA0002070823
                                                                04:50:43
72     CD6294A1E374A9314470B69751116A79B32C1E56   Blacked Raw   11/19/2017   11/18/2017   01/02/2018      PA0002068867
                                                                03:52:18
73     D2D5F8485ABF1772A7A0668F38C27295427A6D5D   Blacked Raw   09/30/2018   09/09/2018   10/16/2018      PA0002127792
                                                                21:20:39
74     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       06/20/2018   06/19/2018   07/14/2018      PA0002130450
                                                                15:52:18
75     E135DF22FAE94A7DEFE4329C8BB36859890C01A5   Tushy         05/26/2018   05/21/2018   07/14/2018      PA0002131769
                                                                05:27:04
76     E3A72A492A2E14A9260626FF1A342DA717136519   Vixen         09/12/2018   09/11/2018   10/16/2018      PA0002127780
                                                                06:29:11
77     E46B81E1A71E3AC4E1FF3BC9B79FCF54E0D2AF00   Blacked       11/03/2017   11/01/2017   11/27/2017      PA0002098034
                                                                13:13:57
78     EA940B8AA781644B98523FD3D1B0B6809C9A5229   Blacked       11/24/2017   11/21/2017   01/04/2018      PA0002069353
                                                                06:18:46
79     EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   Tushy         06/21/2017   06/20/2017   07/07/2017      PA0002070816
                                                                05:01:00
80     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39   Blacked Raw   01/02/2019   12/13/2018   02/01/2019      17380124198
                                                                13:58:42
81     F058A6FF1E23261D8DEF41E92B8897C1E62EF4E2   Blacked       10/23/2017   10/22/2017   11/21/2017      PA0002063627
                                                                03:37:13
82     F32C31E4B99A1FD318098B5330FCF39BC3CAA4F3   Blacked       03/27/2018   03/26/2018   04/12/2018      PA0002091525
                                                                13:59:14
83     FE02F2A21D11DA6DDD57334B205EE6AAC2A01263   Vixen         01/05/2018   01/04/2018   01/15/2018      PA0002070947
                                                                04:40:25
